11/10/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0162



                              No. DA 21-0162

IN THE MATTER OF:

R.C.,

            Respondent and Appellant.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 15, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   November 10 2021